This matter coming on to be heard upon the application of the relator for a writ of ouster, was argued by counsel and submitted to the court; upon consideration whereof, said application is denied, for the reason *Page 210 
that under the record the evidence shows that Vandenbark had removed from the district, within the meaning of Section 4748, General Code, and the probate court, by virtue of Section 7610-1, General Code, had lawful right to fill such vacancy, as he did.
Writ denied.
WEYGANDT, C.J., DAY, STEPHENSON, JONES and MATTHIAS, JJ., concur.
ALLEN and KINKADE, JJ., not participating.